                            Case 10-11255-CSS            Doc 4637         Filed 07/20/21        Page 1 of 4




                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11

             SS Body Armor I, Inc., et al., f/k/a Point Blank              Case No. 10-11255 (CSS)
             Solutions, Inc., et al.,
                                                                           (Jointly Administered)
                                                Debtors. 1


             JON JACKS,                                                    USDC Civ. Action No. 21-895 (MN)

                                                Appellant,                 USDC Civ. Action No. 21-896 (MN)

                       v.                                                  USDC Civ. Action No. 21-897 (MN)

             THE RECOVERY TRUST FOR SS BODY                                USDC Civ. Action No. 21-898 (MN)
             ARMOR I, INC., et al., f/k/a POINT BLANK
             SOLUTIONS, INC., et al. and SS BODY
             ARMOR I, INC. et al.,

                                                Appellees.


                                   JOINDER IN RECOVERY TRUST AND
                            POST-CONFIRMATION DEBTOR’S DESIGNATION OF
                      ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

                      Pursuant to Federal Rule of Bankruptcy Procedure 8009(a) and Del. Bankr. L.R. 8009-1,

         (i) Brian K. Ryniker, solely in his capacities as Recovery Trustee of the Recovery Trust

         established pursuant to the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by

         Debtors and Official Committee of Unsecured Creditors [Bankr. D.I. 3261] (the “Plan”) 2 and



         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers, are:
         SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a Point Blank
         Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America); and PBSS,
         LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
         Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis
         Jones.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan.
28384754.1

                                                                                                                            D.I. 16
                                                                                                                            7/20/21
                       Case 10-11255-CSS        Doc 4637      Filed 07/20/21    Page 2 of 4




         member of the Post-Confirmation Debtor Oversight Committee, (ii) Larry R. Ellis, solely in his

         capacity as member of the Recovery Trust Committee, (iii) Sanjay Nayar, solely in his capacity

         as member of the Recovery Trust Committee, (iv) Rick Rosenbloom, solely in his capacities as

         member of the Post-Confirmation Debtor Oversight Committee and member of the Recovery

         Trust Committee, and (v) Jack Thurmon, solely in his capacity as a member of the Post-

         Confirmation Debtor Oversight Committee (collectively, the “Parties In Interest”), hereby join in

         and incorporate by reference the Recovery Trust and Post-Confirmation Debtor’s Designation of

         Additional Items to Be Included in the Record on Appeal [D.I. 15] filed in the above-captioned

         proceedings on July 20, 2021.

             Dated: July 20, 2021                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                    /s/ Ashley E. Jacobs
                                                    Sean M. Beach (No. 4070)
                                                    Michael S. Neiburg (No. 5275)
                                                    Ashley E. Jacobs (No. 5635)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1256
                                                    Email: sbeach@ycst.com
                                                            mneiburg@ycst.com
                                                            ajacobs@ycst.com

                                                    Counsel for the Parties In Interest




28384754.1

                                                         2
                Case 10-11255-CSS        Doc 4637     Filed 07/20/21    Page 3 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                             Chapter 11

 SS Body Armor I, Inc., et al.,                     Case No. 10-11255 (CSS)

                            Debtors.                (Jointly Administered)


 Jon Jacks,
                                                    Civ. Action No. 21-895-MN
                          Appellant.
           v.                                       Civ. Action No. 21-896-MN

 SS Body Armor I, Inc., et al., The Recovery        Civ. Action No. 21-897-MN
 Trust for SS Body Armor I, Inc., et al.
                                                    Civ. Action No. 21-898-MN
                          Appellees.



                                  CERTIFICATE OF SERVICE

          I, Ashley E. Jacobs, hereby certify that on July 20, 2021, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to all registered participants. I further certify that on July 20, 2021, I caused the foregoing

document to be served by electronic mail on the following:

          Jon Jacks
          1479 Ashford Avenue #912
          San Juan PR 00907
          Email: jon@stockhub.com
           Case 10-11255-CSS   Doc 4637   Filed 07/20/21   Page 4 of 4




Dated: July 20, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                                   /s/ Ashley E. Jacobs
                                    Sean M. Beach (No. 4070)
                                    Michael S. Neiburg (No. 5275)
                                    Ashley E. Jacobs (No. 5635)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, DE 19801
                                    Telephone: (302) 571-6600
                                    Facsimile: (302) 571-1256
                                    Email: sbeach@ycst.com
                                            mneiburg@ycst.com
                                            ajacobs@ycst.com




                                     2
